Case 2:18-cv-09286-JVS-RAO Document 103 Filed 09/16/21 Page 1 of 2 Page ID #:1195



    1

    2

    3

    4

    5

    6

    7

    8

    9                         UNITED STATES DISTRICT COURT
   10                        CENTRAL DISTRICT OF CALIFORNIA
   11

   12   OMAR SHAIBI,                                 Case No. CV 18-09286 JVS (RAO)
   13                       Plaintiff,
                                                     ORDER ACCEPTING FINDINGS,
   14          v.                                    CONCLUSIONS, AND
                                                     RECOMMENDATION OF
   15   NEIL MCDOWELL, et al.,                       UNITED STATES MAGISTRATE
                                                     JUDGE
   16                       Defendants.
   17

   18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Complaint,
   19   Dkt. No. 1; the Report and Recommendation of the United States Magistrate Judge
   20   (“Report”), Dkt. No. 95; Plaintiff’s Objections, Dkt. Nos. 98, 100; Defendant Allen’s
   21   Reply to Objections, Dkt. No. 102; the Response to Objections of the other named
   22   Defendants, Dkt. No. 101; and all other records and files herein. Further, the Court
   23   has made a de novo determination of those portions of the Report to which objections
   24   have been made. Although the Court is not persuaded by the Objections, the Court
   25   briefly addresses several points.
   26         First, Plaintiff seeks to introduce additional facts and arguments in his
   27   Objections. This he may not do. See, e.g., Chacon v. Casas, 2019 WL 1082351, at
   28
Case 2:18-cv-09286-JVS-RAO Document 103 Filed 09/16/21 Page 2 of 2 Page ID #:1196



    1   *1 n.2 (C.D. Cal. Mar. 6, 2019) (citing United States v. Howell, 231 F.3d 615, 621
    2   (9th Cir. 2000)).
    3         Second, Plaintiff’s request to reopen discovery is DENIED. Plaintiff has
    4   failed to show good cause for any further continuance or explain why he was
    5   unable to obtain necessary discovery within the extended period of 19 months that
    6   was afforded to both parties.
    7         Third, together with his Objections, Plaintiff has submitted a Motion to Alter
    8   Judgment pursuant to Federal Rule of Civil Procedure 59(e). Dkt. No. 98 at 6-16.
    9   Because final judgment has not yet been entered in this case, the motion is denied
   10   without prejudice as premature. See Fed. R. Civ. Pro. 59(e) (“A motion to alter or
   11   amend a judgment must be filed no later than 28 days after the entry of the
   12   judgment.”).
   13         The Court hereby accepts and adopts the Magistrate Judge’s findings,
   14   conclusions, and recommendations. IT IS ORDERED that this action is dismissed
   15   with prejudice and without leave to amend.
   16

   17

   18

   19
        DATED: September 16, 2021             ___________________________________
                                              JAMES V. SELNA
   20                                         UNITED STATES DISTRICT JUDGE
   21

   22

   23

   24

   25

   26

   27

   28

                                                 2
